Citation Nr: 1413123	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-32 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to September 21, 2011, for an award of 20 percent evaluation for right lower extremity radiculopathy.

2.  Entitlement to service connection for left lower extremity neuropathy/radiculopathy.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to lumbar spine disability.

4.  Entitlement to service connection for a dental disorder for treatment purposes due to dental trauma.

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The above issues have been timely appealed by the Veteran and are before the Board at this time.

With regards to the Veteran's earlier effective date claim on appeal, the Board initially denied entitlement to an effective date prior to September 21, 2011, for an award of a 20 percent evaluation for right lower extremity radiculopathy in an April 2012 Board decision.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which issued a September 2013 Memorandum Decision that, in pertinent part, vacated the Board's decision with regards to assignment of an effective date of September 21, 2011 for an award of a 20 percent evaluation for right lower extremity radiculopathy, and remanded that claim back to the Board for additional clarification.  Such has been returned to the Board at this time in compliance with the April 2012 Memorandum Decision.

The Board notes that Memorandum Decision additionally affirmed the Board's denial of service connection for a right knee disorder.  The Board therefore considers the right knee claim final at this time and it will no longer address that claim in this decision.  

Furthermore, the April 2012 Board decision remanded the following claims to the RO/Appeals Management Center (AMC), in Washington, DC, for further development: service connection claims for gastrointestinal reflux disease (GERD), irritable bowel syndrome (IBS), left shoulder, and left knee disorders; increased evaluation claims for posttraumatic stress disorder (PTSD), acne vulgaris, bilateral bunions of the great toes, lumbar spine and left ankle disabilities; entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and, whether new and material evidence has been received with respect to a claim of service connection for a fractured right fourth finger.  

At this time, it appears that that development requested has not been completed, those issues have not been readjudicated, and they have not been recertified back to the Board for further appellate review at this time.  Accordingly, the Board will no longer address those claims until such time that the development ordered by the April 2012 Board decision is completed and the remanded claims are appropriately before the Board once again.

In the April 2012 decision, the Board additionally ordered that a statement of the case be issued to the Veteran respecting his dental claim, as required by Manlincon v. West, 12 Vet. App. 237 (1999).  Such was issued to the Veteran in April 2012, and he timely submitted a May 2012 substantive appeal, VA Form 9, completing appeal of that issue at that time.  Thus, the Board has jurisdiction over the dental claim at this time.  

Likewise, the left hip and left lower extremity neuropathy claims were denied in a December 2011 rating decision.  The Veteran submitted a notice of disagreement as to those issues in December 2011.  VA issued a statement of the case respecting the left hip and left lower extremity neuropathy/radiculopathy issues in August 2013; the Veteran responded with a timely substantive appeal, VA Form 9, in September 2013.  Those issues are also therefore under the Board's appellate jurisdiction at this time.

The Board will address the increased evaluation issue for bilateral pes planus, along with the issues of service connection for a left lower extremity neuropathy/radiculopathy, left hip and dental disorders, in the REMAND portion of the decision below; those claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

By resolving doubt in his favor, the Veteran's right lower extremity radiculopathy symptoms are found to be substantially similar throughout the appeal period, without a significant increase in symptomatology being factually ascertainable on any specific date.  The Veteran's right lower extremity radiculopathy is found to be of moderate severity throughout the period prior to September 21, 2011.


CONCLUSION OF LAW

The criteria establishing an effective date of September 25, 2007, for an award of a 20 percent evaluation for right lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.124(a), Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In light of the favorable decision with regards to the earlier effective date claim for right lower extremity radiculopathy, as discussed further below, the Board finds that further discussion with respect to VCAA is not warranted at this time.  This decision represents a full award of benefits able to be awarded on appeal as to that issue.

Analysis

In the previous April 2012 Board decision, the Board decided that the Veteran's right lower extremity radiculopathy was appropriately evaluated as 20 percent disabling, beginning September 21, 2011.  It additionally decided that the appropriate effective date assigned for that award of service connection was September 25, 2007.  

The Veteran appealed only the award of the 20 percent evaluation to the Court, who vacated the decision only in so much as the Board did not adequately discuss whether a 20 percent evaluation is warranted prior to that date.  The Veteran did not appeal the increased evaluation claim or the effective date assigned for the award of service connection for the right lower extremity, and the Court did not vacate the Board's decision with regards to those issues.  The Board therefore considers those issues to be final and will no longer address them in this case.

Generally, effective dates are affixed either on the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2013).  

The Veteran's service-connected radiculopathy, right lower extremity has been rated under the provisions of Diagnostic Code 8520.  Under Diagnostic Code 8520, which rates injuries to the sciatic nerve, a 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2013).  

The Board notes that higher evaluations are available, but are not applicable given the claim on appeal is solely for the award of a 20 percent evaluation prior to September 21, 2011.

Currently, the Veteran is assigned a 20 percent evaluation beginning September 21, 2011, and prior to that date-for the period of September 25, 2007 through September 21, 2011-a 10 percent evaluation has been assigned.  The Board is primarily concerned with the severity of the Veteran's disability during this noted period of time.

Turning to the evidence for that period, in a June 2007 VA lumbar spine examination, the Veteran reported that he had radiation of pain, with numbness and tingling in his right leg.  His detailed motor examination of all of his extremities was normal with active movement against full resistance.  His muscle tone was normal and there was no muscle atrophy.  The Veteran's sensory examination noted that his right lower extremity had impaired sensory to vibration, pain (pinprick), and light touch, but was normal with respect to position sense.  It was noted that the Veteran had loss of sensation in his medial aspect of his right calf.  His reflex examination was normal.  

In a July 2007 VA treatment record, the Veteran report occasional lumbar pain radiation into his right buttock and mid-lateral thigh, with numbness and tingling in the medial aspect of the right calf to ankle.  

In a November 2007 VA treatment record, the Veteran reported continued intermittent right leg numbness and tingling that was unchanged from previous evaluation; he stated that he had fallen a couple of times due to being unable to feel his leg.  

In February 2008, the Veteran again reported intermittent numbness and tingling in his right hip, lateral thigh and crosses the tibia; it did not affect his toes.  He reported that he felt like the symptoms had worsened over the last two years.  

In May 2008 the Veteran underwent a neurosurgery consultation with VA, at which time the Veteran continued to report similar symptomatology; he noted that he began to develop the right leg tingling and numbness in 2006, and that those symptoms have no associate with any particular positions or activities, though he can get the right leg numbness, tingling and weakness with bending forward, walking or lifting his leg.  On examination, he had a normal muscle examination, and his sensation was intact at that time.  

In January 2009, the Veteran reported having shooting pain down his right leg on occasion and stiffness in the right leg.  

The Veteran underwent a VA examination of the spine in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of intermittent lower back pain that shoots into the right leg.  He described the severity of the pain as moderate; and he stated that the pain occurs for hours on a daily basis.  A sensory examination failed to reveal any abnormal sensation in the right lower extremity.  

In June 2009, the Veteran again reported that his right leg will go numb "some."  

The Veteran was seen again in August 2010 at which time he reported having numbness behind the right leg, going around the knee for the past year and a half.  He reported that it happens especially when standing for a while, and when it occurs, the right leg loses sensation and feels weak.  In October 2010, the Veteran again reported back pain and numbness that radiated down his right leg.  

The Veteran submitted an October 2010 letter from his VA primary care physician, Dr. D.L.L., which noted that he has degenerative disc disease of the lumbar spine with radiculopathy, which causes him significant pain, and interfere with his ability to push, pull, lift, reach, bend or squat.  It was noted that his pain was aggravated by prolonged standing and sitting.  

Finally, the Veteran underwent another VA examination on September 21, 2011.  The examiner noted that the Veteran experienced radicular pain due to radiculopathy.  The examiner also noted that the Veteran experienced moderate paresthesias and/or dysesthesias and moderate numbness in the right lower extremity.  The examiner then stated that the severity of the radiculopathy in the right leg was mild.  However, then the examiner commented on the impact that the disability has on the Veteran's ability to work.  He noted that the disability would prevent the Veteran from exercising or playing sports; and it would moderately affect his ability to do chores, go shopping, travel, perform recreational activities, and drive.  

Based on the foregoing evidence, the Board finds that the award of a 20 percent evaluation for right lower extremity radiculopathy is warranted beginning September 25, 2007-the earliest date on which such an evaluation can be assigned in this case, as that is the effective date for the award of service connection.

The Board has reviewed the Veteran's reports and examinations and, by resolving doubt in his favor, finds the symptomatology demonstrated by the right lower extremity radiculopathy throughout the appeal period is not substantially different, nor was there a substantial increase of symptomatology reported in the September 2011 examination by the Veteran which documents a noted increase or worsening of his right lower extremity symptoms.  In fact, the Veteran reported moderate pain and numbness in the February 2009 examination, though there were no objective signs of radiculopathy on examination at that time.

The Board acknowledges that the Veteran's radiculopathy in this case is consistently reported as intermittent and usually exacerbated by prolonged sitting or standing/activity.  Thus, it is entirely possible that the Veteran's reporting throughout the appeal period is demonstrable of a moderate disability though one that is only intermittent and/or one that is only present during flare-up, and which may not have been objectively found until September 2011 (though, clearly some symptoms were shown on examination in June 2007 as well).  

By resolving doubt in the Veteran's favor, the Board finds that the 20 percent evaluation should be assigned at the earliest possible date in this case, as there is not a significant documented increase in lay reporting of symptomatology of the right lower extremity in this case.  

Accordingly, the Board finds that the 20 percent evaluation for right lower extremity radiculopathy, effective September 25, 2007, is granted at this time on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.400, 4.124(a), Diagnostic Code 8520.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  This award represents the full award possible for this claim and is considered by the Board to be granted to the fullest possible extent.


ORDER

An effective date of September 25, 2007, for an award of a 20 percent evaluation for right lower extremity radiculopathy, is granted.  


REMAND

Initially, with respect to the bilateral pes planus issue on appeal, in the April 2012 Board decision service connection for bilateral pes planus was granted.  In the RO's implementing April 2012 rating decision, the RO assigned the Veteran's bilateral pes planus a 10 percent evaluation, effective June 9, 2008.  

In a July 2012 correspondence, the Veteran disagreed with the assigned evaluation for his bilateral pes planus disability; a statement of the case addressing that issue has yet to be issued at this time.  As the Veteran timely submitted a notice of disagreement with the assigned evaluation for his bilateral pes planus and appropriately initiated the appellate process, VA has a duty to issue a statement of the case on that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, that issue is remanded at this time.

Regarding the left lower extremity neuropathy/radiculopathy claim, the Veteran has averred on appeal that such a disorder is due to his lumbar spine disability.  The Board observes that the appropriate Diagnostic Code for evaluating the Veteran's lumbar spine indicates that neurological symptomatology associated with a lumbar spine disability is to be separately evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

As the lumbar spine disability claim is currently in remand status and has not been returned to the Board's appellate jurisdiction at this time, it would be premature to decide the left lower extremity neuropathy/radiculopathy claim on appeal at this time.  As such, it is determined to be inextricably intertwined with the increased evaluation claim for the Veteran's lumbar spine disability, which was previously remanded in April 2012.  The left lower extremity neuropathy/radiculopathy claim is therefore remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board additionally finds that the left hip disorder claim must also be remanded at this time.  On appeal, the Veteran has averred that his left hip disorder is caused by his lumbar spine disability.  He underwent a VA examination of his left hip in November 2011, at which time that VA examiner opined that the Veteran's left hip disorder was less likely as not related to his lumbar spine disability.  He opined that the "Veteran may be compensating by using [his] left hip more due to service-connected spine disease that may be causing his left hip pain but this began years after leaving the service."  

That opinion does not address the direct service connection theory of entitlement or the secondary service connection aggravation aspect theory of entitlement, and is speculative in nature with regards to the secondary service connection causation aspect of entitlement.  It is found to be inadequate, and the Board finds that another VA examination is necessary at this time.  A remand of that issue is therefore necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the dental claim, in his February 2009 notice of disagreement with that issue, the Veteran averred that his dental issues are due to either his claimed GERD (which is currently nonservice-connected, but in remand status) and/or his PTSD, to include grinding his teeth from stress.  The Board notes that the Veteran has never been afforded a VA dental examination.  

At this time, the Board finds that a remand to obtain a VA examination is necessary in order to ascertain what, if any, dental disorders exist and whether such are related to dental trauma during service or are related to his claimed GERD or service-connected PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue of an increased evaluation claim for bilateral pes planus.  If the claim remains denied, the RO/AMC is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.


2.  Obtain any relevant VA treatment records from the Nashville or Atlanta VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since April 2011 and August 2013, respectively, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his left lower extremity, left hip and dental disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine whether any left hip disorder is related to military service or service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any left hip disorders found, including any arthritic condition thereof.

Then, the examiner should opine whether any left hip disorders found, including any arthritic condition thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service.  

The examiner should additionally opine whether any left hip disorder more likely, less likely, or at least as likely as not is caused by or the result of his bilateral pes planus, bilateral bunions, lumbar spine, or left ankle disabilities, or the aggregate effect of those service-connected disabilities, to include any altered gait or weightbearing due to those disabilities.

Finally, the examiner should opine whether the Veteran's bilateral pes planus, bilateral bunions, lumbar spine, or left ankle disabilities, or the aggregate effect of those service-connected disabilities, aggravates (e.g., permanently worsens beyond the normal progression of that disease) his left hip disorder.  

The examiner should specifically discuss the Veteran's statements regarding onset of symptomatology either during or after service, and any continuity of symptomatology since onset in or after service.  The examiner should specifically address the Veteran's lay contentions.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Schedule the Veteran for a dental examination with an appropriate examiner in order to evaluate the current nature and etiology of his claimed dental disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to state the current diagnosis for any dental disorder found, to include whether the Veteran has any loss of tooth due to loss of maxilla or mandible bone due to trauma or disease such as osteomyolitis, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease.  

For any dental disorder found, the examiner should state whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) due to any dental trauma during military service.  The examiner should address any dental treatment records in the claims file, and any lay evidence regarding any trauma suffered in service, symptomatology in service and continuity of symptomatology after service.

The examiner is also asked to specifically interpret the Veteran's service dental treatment, including stating whether such teeth were filled or extracted (and when such treatment occurred), or whether the Veteran was fitted with a prosthesis (such as a bridge) as a result of any additional pathology that developed after 180 days of the Veteran's entrance into service.

Thereafter, the examiner should then opine whether the Veteran's dental disorder, should such exist, is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to his (1) service-connected PTSD, to include any clenching or grinding his teeth due to stress as a result of that disorder; or (2) his claimed GERD.

Finally, the examiner should opine whether the Veteran's (1) PTSD and any associated symptomatology, or (2) claimed GERD, aggravates (e.g. permanently worsens beyond the normal progression of that disease) his claimed dental disorder, should such exist.

All opinions must be accompanied by a clear rationale.  
If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for left lower extremity neuropathy/radiculopathy, left hip and dental disorders, along with any other previously remanded claims noted in the Introduction or the subject of the April 2012 Board decision.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


